Citation Nr: 0622759	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  98-04 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a right fifth metacarpal 
fracture.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

The veteran was initially granted service connection for 
residuals of a right fifth metacarpal fracture in a November 
1972 rating decision.  A noncompensable disability rating was 
assigned.

In September 1996, the RO received the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected right fifth metacarpal fracture residuals.  The 
December 1996 rating decision denied the claim, and he 
appealed.  

The Board subsequently denied the veteran's increased rating 
claim in a June 2003 decision.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).

In a May 2005, the Court issued an Order vacating that part 
of the Board's June 2003 decision which denied the veteran a 
compensable evaluation for his right fifth metacarpal 
fracture residuals, and remanding the case for additional 
development.  The substance of the Court's May 2005 decision 
will be discussed in greater detail below.

Other matter

The Board's June 2003 decision also denied the veteran 
service connection for post-traumatic stress disorder (PTSD).  
The veteran duly appealed that part of the Board's decision 
as well.  The Board's June 2003 decision, as it related to 
the denial of service connection for PTSD, was affirmed by 
the Court in its May 2005 decision.  The issue of service 
connection for PTSD has therefore been resolved by the Court 
and will be discussed no further herein.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran seeks a compensable disability rating for 
service-connected right fifth metacarpal fracture residuals.  
He essentially contends that the symptomatology associated 
with this condition is more severe than that contemplated by 
a noncompensable rating.  

Based on the Court's May 2005 decision, additional 
development is required before the Board can undertake final 
adjudication of this matter.

Reasons for remand

Caffrey considerations

The Court's May 2005 decision noted that the Board denied the 
veteran an increased rating for his right fifth metacarpal 
fracture residuals primarily based on the strength of VA 
examinations conducted in November 1996.  The Court 
determined that such examinations did not accurately reflect 
the current state of the veteran's disability because they 
were conducted over six years prior to the Board's decision.  
See generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [holding that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted].  The Court therefore concluded that a 
contemporaneous VA examination was required before final 
adjudication of the claim can be accomplished.  

Accordingly, the case must be remanded so that an additional 
VA examination can be conducted to evaluate the current 
nature and severity of the veteran's service-connected right 
fifth metacarpal fracture residuals.

Dingess considerations

Following the Court's May 2005 decision, the Court issued a 
decision in the matter of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In Dingess, the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
veteran status is undisputed and service connection is 
already in effect for right fifth metacarpal fracture 
residuals.  The Board also notes that the veteran has been 
provided with VCAA notice regarding element (4), degree of 
disability, by way of, inter alia, a March 2003 VCAA notice 
letter.  

The veteran has not, however, been provided notice regarding 
the fifth and final element of his claim, that of effective 
date.  Dingess specifically requires that VA "must notify 
the claimant that the effective date of an award of service 
connection [or] any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.  

Because the veteran has not been provided with VCAA notice 
regarding the effective date issue, and therefore has not 
been accorded appropriate opportunity to present evidence and 
argument pertaining thereto, Dingess requires that the case 
be remanded so that additional VCAA notice regarding 
effective date can be accomplished.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim for right fifth metacarpal 
fracture residuals which complies with 
the notification requirements of the 
VCAA, as amplified by the Court in 
Dingess.  

2.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected right fifth metacarpal fracture 
residuals.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should set forth all 
objective findings regarding the 
veteran's service-connected right fifth 
metacarpal fracture residuals, including 
range of motion measurements.  The 
examiner should also comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and pain 
motion or pain with use of the right 
fifth metacarpal.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, after undertaking any 
additional development which it deems to 
be necessary, VBA should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to comply with the Order of the 
Court.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


